Appellant was convicted of an assault with intent to murder and his punishment assessed at the lowest prescribed by law.
The sole question in the case is whether or not the evidence was sufficient to sustain the conviction. We have carefully read and considered the whole testimony. The State's side, we think, was clearly sufficient to show appellant guilty. We see no necessity of now reciting the testimony. Appellant's defense was self-defense, which was submitted to the jury in a proper charge, to which there was no complaint, and the jury found against him.
The judgment will be affirmed.
Affirmed.
MORROW, JUDGE, absent.